department of the treasury internal_revenue_service washington d c date cc dom fs fi p number release date tl-n-7506-98 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject mutual_fund distributor’ sec_12b-1 fee income and commission expenses this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d e f g h i j k l m tl-n-7506-98 n p issue sec_1 whether a mutual_fund distributor using the accrual_method of accounting should include the fees earned with respect to mutual_fund shares in the year that the shares are issued or in the year the fees are received whether a mutual_fund distributor using the accrual_method of accounting may deduct commissions paid to broker dealers with respect to the issuance of mutual_fund shares in the year the commissions are paid_or_incurred conclusion sec_1 the 12b-1 fees at issue cannot be reasonably estimated at the time the shares are sold thus they cannot be accrued into income until actually paid to the distributor further factual development is necessary to answer this question facts we ask that you further develop the facts in this case further factual development may establish that the facts used herein are incorrect a the taxpayer is the distributor of approximately g mutual funds sponsored and advised by various banks and investment advisors the taxpayer is a registered broker-dealer pursuant to the securities exchange act of u s c sec_78a et seq and is a member of the national association of securities dealers b is registered as an open-end management investment_company pursuant to the investment_company act of u s c sec_80a-1 et seq the act and is the sponsor of approximately f different series of mutual funds as a registered investment_company b is not permitted to directly or indirectly finance the distribution of its mutual funds except under a plan adopted pursuant to c f_r sec_270 12b-1 rule 12b-1 promulgated pursuant to sec_12 of the act furthermore as a p c the parent of b for regulatory purposes may not act as the distributor of mutual funds tl-n-7506-98 b and the taxpayer entered into a distribution services agreement agreement a plan adopted pursuant to rule 12b-1 a rule 12b-1 plan under the agreement b appointed the taxpayer as the distributor of the mutual funds to sell the shares to the public the taxpayer markets and merchandises the shares trains and supervises its registered representatives reviews advertisements and sales literature for compliance with various securities laws and qualifies the shares for sale under the securities laws of the various states as distributor the taxpayer is required to use its best efforts to sell the shares and to conform with the requirements of all federal and state laws under the agreement the taxpayer receives fees 12b-1 fees to help finance the costs of marketing the shares b calculates the 12b-1 fees and distributes the fees to the taxpayer on a monthly basis because a mutual fund’s net asset value nav changes daily the 12b-1 fees cannot be precisely calculated at the time the shares are sold the 12b-1 fees reduce b’s earnings b offers class a and class b mutual_fund shares for sale to and issues the shares directly to investors the only commission expenses at issue are those relating to the class b shares to purchase the class b shares the investor can either contact b directly or can purchase the shares through an independent broker- dealer or other financial_institution when the investor contacts b directly the investor is referred to a broker-dealer associated with b usually e which will be the investor’s broker-dealer an investor who purchases shares directly from b can either mail a check to e payable to b or he may wire money to d the transfer agent transfer agent the investor never writes a check payable to the taxpayer the investor must also send to b a completed account application the shareholder of record will be the investor if he purchases shares directly from b when an investor contacts b directly by calling the b telephone number the investor will speak with an individual who is identified as a registered_representative of the taxpayer this individual is actually an employee of the transfer agent an investor who purchases shares from an independent broker-dealer pays for the shares by sending a check to the broker-dealer payable to the broker-dealer an investor also may use a bank or other financial_institution to purchase shares either the investor or the broker-dealer may be the shareholder of record the broker-dealer completes all of the investor’s paperwork and informs the transfer agent of the purchase the transfer agent records the trade in b’s records and informs the taxpayer of the trade e or an independent broker-dealer forwards the payment to the transfer agent and the transfer agent sends the tl-n-7506-98 money to the b custodian account the transfer agent issues a confirmation sheet to the investor for the purchase b then issues the class b shares to the investor pursuant to the terms of the agreement shares purchased by the taxpayer are to be resold by the taxpayer to investors at the public offering price the taxpayer has the following rights to buy from the trust b the shares needed to fill unconditional orders for unsold shares of the funds as shall then be effectively registered under the securities act placed with the taxpayer by investors or securities dealers or depository institutions or other financial intermediaries acting as agent for their customers alternatively the taxpayer may act as the trust’s b’s agent to offer and to solicit offers to subscribe to unsold shares of the funds the investor must pay the following to purchase the class a shares an amount equal to the average daily nav of the shares of the mutual_fund an initial sales charge and a 12b-1 fee the broker-dealer receives the initial sales charge and the taxpayer receives the 12b-1 fees typically the 12b-1 fee equals h of the nav of the mutual_fund attributable to those shares the fees are not calculated based upon the taxpayer’s actual costs incurred in marketing and distributing the mutual_fund shares to purchase the class b shares the investor must pay an amount equal to the nav of the shares and a 12b-1 fee the investor pays no upfront sales charge but upon redemption of the shares he will be subject_to a contingent deferred sales charge cdsc if he held the shares fewer than seven years the 12b-1 fee for the class b shares typically j of the average daily nav attributable to those shares consists of a distribution servicing fee equal to i of the average daily nav and a maintenance fee equal to h of the average daily nav upon redemption of class a or class b shares the investor must either send the transfer agent the redemption order or call the transfer agent the transfer agent redeems the shares for the investor the cdsc is equal to a percentage of the lesser_of either the original purchase_price of the class b shares or the nav of the class b shares at the time of redemption the percentage of the cdsc declines from k in the first two years after the purchase of the class b shares to l in the seventh year after the purchase of the shares after seven years the class b shares automatically convert to class a shares and the investor is no longer liable for the cdsc tl-n-7506-98 the aggregate amount of fees and cdscs received by the taxpayer for any class of shares of any mutual_fund is limited by the agreement and cannot exceed m of the total issue_price plus interest plus an additional n per year both b and the taxpayer can terminate the agreement at any time upon days’ written notice the rule 12b-1 plan can also be terminated if the rule 12b-1 plan is terminated other than by a complete termination the taxpayer will continue to receive its allocable portion of the 12b-1 fees and the cdscs until the earlier of either four years after the date of the contract cancellation or such time as there exist no outstanding amounts due to the taxpayer a complete termination occurs when the directors have determined it is in the best interests of the shareholders and of the mutual_fund upon complete termination the cdsc is not altered the mutual_fund does not pay the 12b-1 fee to another party and the fund does not adopt another rule 12b-1 plan for a similar class of shares if there is a complete termination of the taxpayer’s contracts the taxpayer will be paid only the cdscs the taxpayer uses the accrual_method of accounting the taxpayer treats the 12b- fees as income in the year the taxpayer receives them the taxpayer treats the commissions it pays to the broker-dealer as ordinary and necessary business_expenses and currently deducts them law and analysi sec_1 timing of income for fees earned the 12b-1 fees are paid to the taxpayer monthly and are computed and accrued daily as a percentage of the average daily nav of the mutual_fund the taxpayer in some instances also receives cdscs the agreement provides that the taxpayer will be deemed to have fully earned its distribution fees upon the sale of shares for tax purposes both of these sources of income are included in income in the year received the request for assistance focuses only on the timing of income for the 12b-1 fees sec_451 provides that the amount of any item_of_gross_income shall be included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive income and the amount of the income can be determined with reasonable accuracy the all_events_test see also sec_1 tl-n-7506-98 c ii a all the events that fix the right to receive income occur when the required performance takes place payment is due or payment is made whichever happens earliest see 372_us_128 rev ruls 1984_1_cb_127 and 1980_2_cb_162 in this case because the taxpayer is deemed to have earned the distribution fee upon the sale of the shares all events fixing the taxpayer’s right to receive the distribution fee income occurs when the shares are sold notwithstanding that distribution services may be performed after the sale occurs a case involving a similar issue is 107_tc_282 aff’d 161_f3d_1231 9th cir cert_denied 120_sct_67 in schwab the issue was the timing of commission income for stock sales the trade_date is the day a trade occurs and is the day on which a customer’s order is executed by locating a seller or purchaser for securities subsequent to trade execution taxpayer performs functions of recording figuration confirmation comparison and booking the settlement occurs on the date that payment is transferred from buyer to seller and certificates from seller to buyer taxpayer argued that its commission was earned upon delivery of the securities and payment of the purchase_price which is the settlement_date it argued that the acts performed subsequent to the trade_date were integral parts of the service for which it is paid a commission and represents a substantial percentage of the brokerage services provided respondent argued that the execution of the order on the trade_date was the essential service and marks the time at which taxpayer’s right to receive and the customer’s obligation to pay the commission arose actions remaining to be performed after the trade_date are ministerial and effectuate the mechanics of the transfer and merely confirm the trade executed the court agreed that the income fixing event was the execution of a trade and the subsequent functions effectuating the mechanics of the transfer and confirmation of the trade were ministerial acts t c pincite the possibility that a trade might not be settled was a condition_subsequent to the trade execution which was the event fixing the right to commission income id citing 198_f2d_214 2d cir aff’g in part and rev’g in part 16_tc_882 the second prong of the all_events_test requires that the amount of the income be determined with reasonable accuracy that is estimates for purposes of the all_events_test must be made with facts and procedures available to the taxpayer at the end of the taxable_year and whether the estimate is reasonably accurate depends on the validity and reliability of the methodology used in making the estimate 750_f2d_1466 9th cir discussing the all_events_test for accrued deductions under sec_461 accrual of income is not required and is prohibited for deductions if the full amount cannot be determined with reasonable accuracy thus where it is obvious that some amount will be paid to the taxpayer as a result of a transaction but the full amount has yet to be determined accrual of some arbitrarily determined amount is not required for example if an accrual_method taxpayer using a calendar_year provides services to his client during december and january with the charge to be determined after all services have been rendered no amount of income will be accrued at the end of the first year even though it is obvious that the december services alone entitle the taxpayer to some amount of income stephen f gertzman federal tax_accounting 2d ed see also kinkead v commissioner 35_tc_152 acq 1961_2_cb_4 no amount of service income accruable at end of taxpayer’s taxable_year where amount to be paid was to be determined by payor two months later based on what was fair and reasonable for the services rendered the measure of income depended upon future events and contingencies similarly a reasonably accurate determination of the amount can not be made where the amount is determined by reference to the value of stock that fluctuates significantly see revrul_72_32 1972_1_cb_48 in this case the fsa request states that 12b-1 fees are based on daily nav and how long shares will be outstanding neither of which are determinable in advance yet it is suggested that the taxpayer may have in its own books_and_records data that will permit it to predict changes in the net asset value of its mutual funds and to predict how long shares will be outstanding this view is based on 286_us_290 income to be received can be determined with reasonable accuracy when the taxpayer has in its own books and accounts data to which it can apply the calculations required to make a reasonable estimate of the amount but the books_and_records at issue in continental tie were needed to calculate operating income for two periods of time the court recognized that some degree of exercise of opinion and judgment was involved id pincite b ut in spite of these inherent difficulties we think it was possible for a carrier to ascertain with reasonable accuracy the amount of the award to be paid_by the government id pincite the petitioner had instructions issued by the commission of the method to be followed in allocating charges to operation during periods under inquiry it does not appear that a proper effort would not have obtained a result approximately in accord with what the commission ultimately found the books and accounts fixed the maximum amount of any probable award and if petitioner had endeavored tl-n-7506-98 to make reasonable adjustments of book figures it could have arrived at a figure to be accrued for the year id pincite we believe that the estimate required in continental tie is far more predictable than attempting to predict the nav of mutual funds based on the stock market which obviously fluctuates greatly based on many types of worldwide social and economic events which are entirely unpredictable we do not view continental tie as authority for requiring income accrual under the facts of this case deduction of sales commissions a is the distributor a dealer_in_securities is capitalization required the first issue to be resolved is whether the distributor is a dealer_in_securities within the meaning of sec_1_263_a_-2 if the distributor is a dealer then the commissions may be deducted in the year paid_or_incurred otherwise the deductibility of those expenditures is dependent upon whether the expenditures result in the creation or enhancement of a separate and distinct asset or whether they result in a long-term future benefit special rules govern the treatment of commissions paid_by securities dealers sec_1_162-1 provides that commissions are among the items included in business_expenses for dealers in securities sec_263 of the code does not otherwise require capitalization of those expenses sec_1_263_a_-2 provides that commissions paid in selling securities are an offset against the selling_price except that dealers in securities may treat selling commissions as an ordinary and necessary business_expense under this latter regulation dealers in securities may deduct the commissions paid to sell securities a dealer_in_securities is not defined in sec_162 and sec_263 or in regulations under either of those sections sec_1_471-5 which provides a definition of a dealer_in_securities is relied upon by the courts to determine if a taxpayer is treated as a dealer_in_securities for purposes of sec_263 see eg 299_us_175 464_f2d_53 8th cir under this regulation a dealer is a merchant of securities whether an individual partnership or corporation with an established place of business regularly engaged in the purchase of securities and their resale to customers that is one who as a merchant buys securities and resells them to customers for the gains and profits derived therefrom sec_1_471-5 similarly the act u s c sec_80a-2 a provides that a dealer is any person regularly engaged in the business of buying and selling securities for his own account whether a particular person is a dealer is a factual question and the courts examine various tl-n-7506-98 factors to determine dealer status 312_us_212 16_tc_1026 acq 1951_2_cb_3 the incoming advice request discusses various cases analyzing the factual question of the definition of a dealer_in_securities and supporting the view that the taxpayer at issue should not be treated as a dealer because it does not and cannot buy and sell mutual_fund shares as a principal but acts merely as an agent the most important factor in determining if a person is a dealer is whether that person as a principal purchases securities and resells them to customers this addresses the central requirement that a dealer act as a merchant a dealer buys and sells on his own account not as an agent for another and earns a profit from the mark-up on the sale or other dealer concession helvering v fried u s pincite see also 468_us_207 n in fried the dealer at issue regularly and consistently engaged in purchases and resales of the securities and always had the securities it specialized in on hand that is they were actually received and delivered also in 77_f2d_323 2d cir the court held that a floor trader was not a dealer because he purchased for customers of a firm with which he was associated and not for himself see also securities indus ass’n supra a person who purchases and sells securities but does not transact business with customers is not a dealer customers are important because dealers are viewed as profiting from bringing sellers and buyers together and not from changes in the value of securities without customers a person cannot act as a middleman and therefore cannot be a dealer if the distributor is not a dealer whether the commissions require capitalization must be addressed as noted in the request for fsa sec_162 provides a deduction for an accrual_method taxpayer only when an expenditure is an ordinary_and_necessary_expense incurred during the taxable_year and made to carry on a trade_or_business see 403_us_345 there is no dispute that the commission expenses were incurred in the taxable years at issue nor is it disputed that the expenditures were necessary in the accepted sense of appropriate and helpful in the carrying on of the taxpayer’s business as distributor the resolution of this issue turns on whether the commissions were ordinary the principal function of the term ordinary in sec_162 is to clarify the distinction between those expenses that are currently deductible and those that are in the nature of capital expenditures which if deductible at all must be amortized over the life of the asset 110_tc_402 appeal docketed no 1st cir date tl-n-7506-98 an expenditure that creates or enhances a separate and distinct asset or generates a significant long-term benefit is a capital_expenditure not an ordinary_expense see 503_us_79 lincoln savings loan 403_us_345 110_tc_402 an appropriate inquiry in deciding issues of capitalization is the duration and extent of any benefits that the taxpayer received from its expenditures fmr corp supra 106_tc_445 in fmr supra the court decided the capitalization issue on whether the expenditure provided the taxpayer with a significant long-term benefit in that case the taxpayer was the sole distributor of the shares of fidelity mutual funds fidelity’s regulated_investment_companies or rics the majority of the rics managed by the taxpayer were open-end mutual funds like in the instant case each of the mutual funds followed a distinct investment approach as in the instant case the taxpayer’s activities in creating and managing the various rics were governed by the act which requires that the management contracts between an adviser and a mutual_fund have an initial term of years be renewable annually thereafter and be terminable at will by the mutual fund’s board_of trustees upon days notice without penalty the act also requires that the initial management_contract and all annual renewals be approved by a majority of independent directors trustees the principal issue in fmr was whether the taxpayer was entitled to a sec_162 deduction for expenditures incurred in launching rics in the years in issue these expenditures included costs to develop the concept for each ric to develop the initial marketing plan to draft the management_contract to form the rics to obtain the board_of trustees’ approval of the contract and to register the new rics with the securities_and_exchange_commission sec the court refused to determine whether the management_contract with each mutual_fund represented a separate and distinct asset the contracts were signed prior to the sale of any fund share and thus prior to the fund having any value but focused its examination of the duration and extent of any benefits the taxpayer received from its expenditures despite the termination provision contained in the act the court found that in the experience of the mutual_fund industry it is highly unusual for a management_contract to be either terminated or not renewed contracts are only canceled upon a finding of fraud or continued mismanagement in examining whether the taxpayer derived a long-term benefit from the start-up_expenditures the court looked to whether those expenditures secured an advantage to the taxpayer which has a life of more than one year the court found tl-n-7506-98 that the start-up expenses_incurred by the taxpayer resulted in a benefit to the taxpayer which could be expected to produce returns for many years in the future and therefore were not deductible expenditures that benefit current operations generally are deductible in this regard benefits such as repeat business increased market share or the expansion of an existing business are not sufficient to require capitalization see revrul_2000_4 i r b in lykes energy inc subs v commissioner tcmemo_1999_77 the taxpayer was a public_utility that distributed natural_gas in florida and was subject_to regulation by the florida public service commission psc pursuant to the energy efficiency and conservation act feeca the psc required the taxpayer to design and administer programs that would reduce consumption of high cost petroleum and lower electrical energy consumption the taxpayer operated several programs generally designed to accomplish these goals the programs at issue increased the taxpayer's rate base number of customers and sales a portion of the costs of each such program consisted of subsidies for people who bought gas appliances for the taxpayer or an affiliate while the remaining portion of the costs of each program were promotional or selling_expenses unrelated to a specific sale the future_benefits resulting from the programs were the same regardless of the portion of the cost that constituted a subsidy for current sales of appliances in either event future_benefits resulted from the cost of the program being included in the taxpayer's rate base the increase in the number of customers in allowing a current deduction for the portion of each program related to sales of appliances the court reasoned that the amounts at issue benefitted the taxpayer currently by inducing customers to purchase appliances accordingly an immediate deduction was allowed even though the amounts at issue also resulted in future_benefits such as repeat business and sales of related products or commodities in contrast the court required capitalization of the portion of the cost of each program that was not related to sales of appliances in reaching this result the court reasoned that the increase in the number of customers and the resulting revenue from these customers was a significant future benefit in order to determine whether the taxpayer is a dealer and in order to evaluate whether the commissions must be capitalized we recommend that you verify certain facts discussed below tl-n-7506-98 b must commission expenses be amortized over the same period that related fees are taken into income for purposes of discussion we will assume that commission expenses are deductible in order to consider the argument that the doctrine_of clear_reflection_of_income requires that related items of income and expense be taken into income and deducted at the same time the incoming memorandum takes the position that in order to clearly reflect income the commission expenses must be amortized over the period that the 12b-1 fees are earned and reported as income specifically the memorandum focuses on the mismatch of the accrual of 12b-1 income and the accrual of immediate deductions for the related commission expenses under gaap costs and expenses are generally required to be deducted in the same period as the revenues to which those costs and expenses relate r wixon accountants’ handbook dollar_figure 4th ed the objective of matching is thus that costs and expenses directly identifiable with particular revenues be deducted in the same period or periods in which those revenues are recognized although some cases may suggest that the matching principle of financial_accounting requiring related items of income and expense to be recorded in the same taxable_year is also a dominant element of accrual tax_accounting in order for income to be clearly reflected this is not true gertzman pincite the matching principle is certainly relevant in testing whether a particular method clearly reflects income for tax purposes but matching is not of itself the determinative test for finding a fixed liability or for permitting a deduction id that is a goal of matching income and expenses does not defeat the proper timing for income and deductions under the all_events_test thus an accrued deduction should be taken even though related to an income item not yet recognized under 367_us_687 a taxpayer must recognize prepaid_income when received even though this would mismatch expenses and revenue contrary to generally accepted commercial accounting principles american auto u s pincite furthermore the court indicated that to say that an accounting_method used by a taxpayer is in accord with generally_accepted_accounting_principles and practices is not to hold that for income_tax purposes it so clearly reflects income to be binding on the treasury id pincite this concept was expanded upon by the court in 439_us_522 when it discussed the vastly different objectives that financial and tax_accounting have financial useful information to management shareholders etc tax equitable collection of revenue and given tl-n-7506-98 this diversity even contrariety of objectives any presumptive equivalency between tax and financial_accounting would be unacceptable accrual of an item as income in a particular year is not required merely because the expenses attributable to that item were deducted from gross_income in that year as a practical matter the income_tax laws must operate on an annual basis and there is no assurance under either an accrual or cash_basis of accounting that there will be complete correlation between items of income and deductions pertinent thereto 39_tc_443 acq as to this issue 1965_2_cb_6 see also 30_tc_1166 corrected aff’d 274_f2d_208 5th cir under either the cash or the accrual_method it is possible that expenses paid or accruable may be deductible in a year that is either prior or subsequent to the year in which the income related to such expenses is includible this is simply the result of the facts that taxable_income must be computed on an annual basis and that the computation of taxable_income does not necessarily follow business accounting practices similarly in 89_tc_181 nonacq 1990_2_cb_1 the taxpayer sold certain goods that required preparation and installation the costs of such preparation and installation were deducted currently while the income from the sales was deferred under the installment_method the commissioner sought to have the court deny the current deduction on the basis that the resulting mismatch of related items of income and expense did not clearly reflect income the court disagreed stating that taxpayer complied with all requirements relating to inventory costing and use of the installment_method and that clear_reflection_of_income implements and does not contradict statutory and case law also in koebig koebig inc v commissioner tcmemo_1964_32 taxpayer accrued as income amounts billed during the year but it deducted expenses actually incurred even when expenses were incurred after the last billing date the commissioner sought to disallow the deduction of expenses_incurred after the period to which the bill related the court rejected a precise matching argument and found the taxpayer’s income was clearly reflected the fact that an accrual_method of reporting income does not always give a precise matching of income and expenses does not mean that it does not clearly reflect the income the commissioner is not empowered to reconstruct income on some other system to secure more favorable tax results it is immaterial that the method used by the commissioner tl-n-7506-98 in recomputing income would also clearly reflect income or would result in a more precise matching of income with expenses id in fidelity assoc inc v commissioner tcmemo_1992_142 the tax_court rejected the commissioner’s attempt to require an accrual_method taxpayer to defer its deduction of selling_expenses and commissions on the basis of the clear_reflection_of_income standard the court held that the deductions in question satisfied the all_events_test did not create an asset having a useful_life extending substantially beyond the end of the taxable_year and could not be deferred on the basis of any asserted mismatching lastly we will comment on two cases cited in the incoming memorandum in 104_fsupp_237 n d ohio we are unable to determine from the facts discussed in the opinion when all the events occurred to fix the fact of the taxpayer’s liability for commissions paid to its salesmen if as seems possible the fact of liability for commissions paid or credited to salesmen’s accounts on orders not shipped until the following year was fixed as of the end of the taxable years in question we would currently take the position that such year end commissions are deductible notwithstanding that the related_income is not accruable until the succeeding year under the facts of this case though the taxpayer was seeking a change in method_of_accounting which requires approval by the commissioner a change in method_of_accounting may not be made retroactively as sought by this taxpayer see 891_f2d_1579 fed cir we agree with the tax court’s opinion in 108_tc_448 aff’d in part rev’d in part 184_f3d_786 8th cir with respect to the payments to the vsc administrator the tax_court allowed amortization fees may be recognized in equal annual increments over the maximum time period provided for in the contract to which they relate t c pincite in contrast the 8th circuit sanctioned an immediate deduction 184_f3d_786 we note that the 8th circuit’s discussion of this issue is devoid of analysis cites no case law and resulted in an unvarnished beneficial result for the taxpayer matter of fairness it is not fair id we strongly disagree with the 8th circuit’s approach in allowing a deduction for the administrators’ fee in conclusion we strongly recommend against pursuing a mismatch of income and expense clear_reflection_of_income argument as an alternative argument to either the income_or_deduction side of this case tl-n-7506-98 case development hazards and other considerations we have had many discussions and meetings during which additional factual development was discussed much of which was memorialized resulting in a comprehensive list of questions and additional facts to develop we shall not repeat all of the questions and additional facts to develop here but shall only emphasize the more significant ones in order to determine whether the taxpayer is a dealer and in order to evaluate whether the commissions must be capitalized we recommend addressing the following tl-n-7506-98 tl-n-7506-98 please call if you have any further questions __________________________ carol p nachman acting technical assistant field service division
